Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 17, 2019

                                      No. 04-19-00583-CV

                    IN THE INTEREST OF I.J.S., ET AL., CHILDREN


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01574
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The appellant’s brief was due on October 14, 2019, and she filed a motion
requesting an eight-day extension of time, until October 22, 2019.

        After consideration, we GRANT appellant’s motion for extension of time and ORDER
her to file her brief by or before October 22, 2019. Given the time constraints governing the
disposition of this appeal, further requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2019.



                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk